Since the proceedings referred to in the foregoing opinion of this Court filed in this case on June 30, 1933, the relator has been given leave to amend, and has amended, its alternative writ of mandamus by eliminating from the scope of the writ certain bonds that have been paid by the city since this case was brought. In response to the amended alternative writ, the respondent Armstrong has filed a return setting up certain facts upon which he relies to defeat award of a peremptory writ requiring him, as mayor-commissioner of the City of Daytona Beach, to affix his signature on the bonds described in the alternative writ of mandamus, as amended. Relator has moved for a peremptory writ. Respondent, in addition to his answer, has filed his motion to quash the alternative writ.
The law of this case as to the duty of the mayor-commissioner of Daytona Beach in the premises has been settled in this Court's previous opinion filed June 30, 1933.
But it is set up in the answer, and argued on behalf of respondent, that notwithstanding his duty under the law to do so, that the mayor-commissioner of Daytona Beach should not be required to perform that duty because of certain surrounding circumstances which may be summarized as follows: (1) that the bonds sought to be signed are not *Page 266 
in the form required by the alternative writ in that the bonds have been signed by Horace D. Reigle, as City Attorney, instead of Thomas N. Tappy according to the form of bonds as adopted; (2) that no injury or injustice will be caused to relator if the mayor-commissioner continues his refusal to sign; (3) that the act of signing, if performed, would prove nugatory, unavailing and productive of no benefit to the city or citizens of Daytona Beach; (4) that the issuance of refunding bonds by the City would cause grave injustice and occasion great injury to the City; (5) that this Court should exercise its discretion to refuse a peremptory writ on the ground that refusal of the writ will be for the general public interest and common welfare of the citizens, taxpayers and inhabitants of Daytona Beach.
Unfortunately for respondent's position, that which is for the best interest and welfare of the City with regard to the subject of refunding the City's debts, is not committed to this Court to determine as a question of law, but is made solely and exclusively a question of policy whose decision is expressly placed by the city charter with the prerogative of the duly elected, authorized and acting city commissioners, of whose number respondent is but one of the members.
The decision of the city commissioners, as the controlling authority of the City of Daytona Beach, to proceed with a refunding program, despite the mayor-commissioner's disapproval of such a course is controlling. And the Courts have no power to interfere with the exercise of such power when admittedly conferred, except in cases of fraud, or in cases of such gross abuse of the power as to amount to an excess exercise of the authority vested.
No doubt the mayor-commissioner is actuated by the highest and most patriotic of motives in opposing to the utmost of his ability any attempt to accomplish a refunding of the City's debts. But in the face of the law as it is *Page 267 
written, and as this Court must apply it, his opposition must yield to the superior force of the statute which requires the mayor-commissioner of Daytona Beach to sign the refunding bonds in question, not as an evidence of his approval of their being issued, but simply to authenticate them as official documents executed on behalf of the City, pursuant to the judgment of a majority of the members of the city commission of Daytona Beach.
The motion to quash the amended alternative writ is overruled, the return of respondent is held insufficient, and the motion for a peremptory writ of mandamus in the tenor of the amended alternative writ, is granted. Judgment accordingly.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN, and BUFORD, J. J., concur.